ICJ_175_1955AmityTreaty_IRN_USA_2018-10-10_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                             ALLEGED VIOLATIONS
                   OF THE 1955 TREATY OF AMITY, ECONOMIC
                      RELATIONS, AND CONSULAR RIGHTS
                      (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                    OF AMERICA)


                              ORDER OF 10 OCTOBER 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                          VIOLATIONS ALLÉGUÉES
                     DU TRAITÉ D’AMITIÉ, DE COMMERCE
                     ET DE DROITS CONSULAIRES DE 1955
                      (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                     D’AMÉRIQUE)


                           ORDONNANCE DU 10 OCTOBRE 2018




2 CIJ1152.indb 1                                                   9/05/19 10:08

                                                  Official citation :
                       Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                          and Consular Rights (Islamic Republic of Iran v. United States
                                     of America), Order of 10 October 2018,
                                            I.C.J. Reports 2018, p. 700




                                            Mode officiel de citation :
                                Violations alléguées du traité d’amitié, de commerce
                    et de droits consulaires de 1955 (République islamique d’Iran c. Etats‑Unis
                                   d’Amérique), ordonnance du 10 octobre 2018,
                                             C.I.J. Recueil 2018, p. 700




                                                                                1152
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157351-0




2 CIJ1152.indb 2                                                                                  9/05/19 10:08

                                                     10 OCTOBER 2018

                                                          ORDER




                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)




                            VIOLATIONS ALLÉGUÉES
                       DU TRAITÉ D’AMITIÉ, DE COMMERCE
                       ET DE DROITS CONSULAIRES DE 1955
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                  D’AMÉRIQUE)




                                                    10 OCTOBRE 2018

                                                     ORDONNANCE




2 CIJ1152.indb 3                                                       9/05/19 10:08

                                                                                          700



                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2018
                                                                                                     2018
                                                                                                  10 octobre
                                                10 octobre 2018                                  Rôle général
                                                                                                    no 175
                             VIOLATIONS ALLÉGUÉES
                        DU TRAITÉ D’AMITIÉ, DE COMMERCE
                        ET DE DROITS CONSULAIRES DE 1955
                          (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                         D’AMÉRIQUE)




                                               ORDONNANCE


                   Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                               Abraham, Bennouna, Cançado Trindade, Gaja, Bhandari,
                               Robinson, Crawford, Gevorgian, Salam, Iwasawa, juges ;
                               MM. Brower, Momtaz, juges ad hoc ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para‑
                   graphe 1, et 48 de son Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 16 juillet 2018, par
                   laquelle la République islamique d’Iran a introduit une instance contre les
                   Etats-Unis d’Amérique à raison de violations alléguées du traité d’amitié,
                   de commerce et de droits consulaires conclu entre les deux Etats le 15 août
                   1955,
                      Vu la demande en indication de mesures conservatoires présentée par la
                   République islamique d’Iran le 16 juillet 2018 et l’ordonnance par laquelle
                   la Cour a indiqué certaines mesures conservatoires le 3 octobre 2018 ;

                     Considérant que, au cours d’une réunion que le président de la Cour a

                                                                                            4




2 CIJ1152.indb 5                                                                                        9/05/19 10:08

                                traité d’amitié de 1955 (ordonnance 10 X 18)                   701

                   tenue avec les représentants des Parties le 3 octobre 2018 en application
                   de l’article 31 du Règlement, le coagent de la République islamique d’Iran
                   a indiqué que, en raison de l’urgence de l’affaire, son gouvernement
                   demandait à disposer d’un délai de deux mois pour la préparation de son
                   mémoire ; et que l’agent adjoint des Etats-Unis d’Amérique a indiqué que,
                   eu égard à la nature complexe de l’affaire, son gouvernement souhaitait
                   disposer d’un délai de dix à douze mois, à compter de la date du dépôt du
                   mémoire de la République islamique d’Iran, pour la préparation de son
                   contre‑mémoire ;
                     Compte tenu des vues des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour le mémoire de la République islamique d’Iran, le 10 avril 2019 ;
                     Pour le contre-­mémoire des Etats‑Unis d’Amérique, le 10 octobre 2019 ;
                   
                     Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le dix octobre deux mille dix‑huit, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans‑
                   mis respectivement au Gouvernement de la République islamique d’Iran
                   et au Gouvernement des Etats-Unis d’Amérique.


                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                                 5




2 CIJ1152.indb 7                                                                                      9/05/19 10:08

